PCIJ_AB_77_ElectricityCompanySofiaBulgaria_BEL_BGR_1939-04-04_JUD_01_PO_01_EN.txt. 86

SEPARATE OPINION BY M. ANZILOTTI.
[Translation

I regret that I am unable to agree with the way in which
the judgment views the relation between the two sources of
jurisdiction relied upon by the applicant Party. This question
is so important and its bearing is so wide that I find myself
obliged to explain the reasons for my dissent.

1.—The facts of the situation giving rise to this question are
briefly as follows. | |

On July zoth, 1921, the Bulgarian Government signed a
Declaration adhering to the Optional Clause concerning the com-
pulsory jurisdiction of the Permanent Court of International
Justice in the following terms :

“On behalf of the Government of the Kingdom of Bulgaria
I recognize, in relation to any other Member or State which
accepts the same obligation, the jurisdiction of the Court as
compulsory ipso facte and without any special convention,
unconditionally.” |

This Declaration was ratified on August 12th of the same
year. .

The Belgian Government signed its Declaration accepting the
compulsory jurisdiction of the Court on September 25th, 1925.
This Declaration is as follows :

“On behalf of the Belgian Government, I recognize as com-
pulsory, ipso facto and without special agreement, in relation to
any other Member or State accepting the same obligations, the
jurisdiction of the Court in conformity with Article 36, para-
graph 2, of the Statute of the Court for a period of fifteen
years, in any dispute arising after the ratification of the present
Declaration with regard to situations or facts subsequent to
this ratification, except in cases where the Parties have agreed
or shall agree to have recourse to another method of pacific
settlement.”

The ratification was deposited on March roth, 1926.
Article 36 of the Court’s Statute to which the two Declar-
ations refer is as follows:

“The jurisdiction of the Court comprises all cases which the
parties refer to it and all. matters specially provided for in
treaties and conventions in force.

The Members of the League of Nations and the States men-
tioned in the Annex to the Covenant may, either when signing

26
A./B. 77 (ELECTRICITY COMPANY).—OP. ANZILOTTI 87

or ratifying the Protocol to which the present Statute is
adjoined, or at a later moment, declare that they recognize as
compulsory ipso facto and without special agreement, in relation
to any other Member or State accepting the same obligation,
the jurisdiction of the Court in all or any of the classes of
legal disputes concerning: -
(a) the interpretation of a treaty ;
(2) any question of international law;
(c) the existence of any fact which, if established, would
constitute a breach of an international obligation ;
(d) the nature or extent of the reparation to be made for
the breach of an international obligation.

The Declaration referred to above may be made uncondition-

ally or on condition of reciprocity on the part of several or
certain Members or States, or for a certain time.

In the event of a dispute as to whether the Court has
jurisdiction, the matter shall be settled by the decision of the
Court.”

As a result of these Declarations, an agreement came into
existence between the two States accepting the compulsory juris-
diction of the Court, in conformity with Article 36 of the Stat-
tute and subject to the limitations and conditions resulting
from the declarations, more especially from that of the Belgian
Government. This agreement, hereinafter referred to as the
Declarations, came into force on March roth, Ig26, the date
of the Belgian ratification. The Bulgarian Declaration is made
without limitation of time, but the Belgian Declaration being
made for a period of fifteen. years as from the date of ratifi-
cation, the duration of the Declarations is until March roth, 1941.

On the other hand Belgium and Bulgaria, on June 23rd,
1931, signed a Treaty of conciliation, arbitration and judicial
settlement which was ratified on February 4th, 1933, and Chap-
ter II of which, entitled “Judicial Settlement’, deals, 2néer alsa,
with recourse to the Court.

The articles of the Treaty of June 23rd, 1931, which should
be kept in mind on the one hand for comparison with the
text of the Declarations and of Article 36 of the Statute on
the other, are in particular Articles 4, 1 and 3. The first
directly concerns recourse to the Court; the other two, which
are in Chapter I which is entitled ‘Pacific Settlement in gen-
eral’, apply to all the procedures contemplated by the Treaty
and consequently also to recourse to the Court. These Arti-
cles are as follows:

Article 4.—‘‘All disputes with regard to which the Parties are
in conflict as to their respective rights shall be submitted for
decision to the Permanent Court of International Justice, unless
the Parties agree, in the manner hereinafter provided, to have
resort to an arbitral tribunal.

4 27
A./B. 77 (ELECTRICITY COMPANY).—OP. ANZILOTTI 88

, It is understood that the disputes referred to above include
in particular those mentioned in Article 36 of the Statute of
the Permanent Court of International Justice.”

.. Article 1.—Disputes of every kind which may arise between
the High Contracting Parties and which it may not have been
possible to settle by diplomacy shall be submitted, under the
conditions laid down in the present Treaty, to judicial settle-
ment or arbitration, preceded, according to circumstances, as a
compulsory or optional measure, by recourse to the procedure
of conciliation.”

Article 3.—‘‘1. In the case of a dispute the occasion of which,
according to the municipal law of one of the High Contracting
Parties, falls within the competence of its judicial or adminis-
trative authorities, the Party in question may object to the
matter in dispute ‘being submitted for settlement by the differ-
ent methods laid down in the present Treaty until a decision
with final effect has been pronounced within a reasonable time
by the competent authority.

2. In such a case, the Party which desires to resort to the
procedures laid down in the present Treaty must notify the
other Party of its intention within a period of one year from
the date of the aforementioned decision.”

This treaty, hereinafter called the Treaty, was concluded for
a period of five years as from the date of exchange of ratifica-
tions and was to be automatically renewed for successive
periods of five years unless denounced at least six months
before the expiration of a five year period. It was denounced
by the Bulgarian Government on August 3rd, 1937, and thus
expired on February 4th, 1938.

The Application of the Belgian Government was filed on
January 25th, 1938, that is to say before the date of expir-
ation of the Treaty ; the question therefore arises which of the
rules of the Declarations and of the Treaty are applicable to
it ; in other words whether the Declarations, or the Treaty, or
both. are to be taken as the basis in examining the question.
whether the Court can entertain the Application and adjudi-
cate upon the merits of the case. It -is with regard to this
question that I find it impossible to agree with the standpoint
adopted in the judgment. —

In my opinion, when the Belgian Government’s Application
was filed, only the Treaty was applicable between the two
States, and it is on the basis of the Treaty and of the Treaty
alone that it has to be decided whether the Court can enter-
tain the Application and adjudicate on the merits.

2.—Before setting out my arguments, one observation is
necessary.

The Belgian Government relies upon both the Declarations
and the Treaty in order to establish the jurisdiction of the

28
A./B. 77 (ELECTRICITY COMPANY).—OP. ANZILOTTI 89

Court to adjudicate upon its Application. It is not quite clear
whether that Government relies upon them both equally or
whether it places more reliance on one than on the other, and
if so which: in the course of the written proceedings and
more especially in the oral proceedings, there were signs of
some indecision on the point, so that it is difficult to form an
absolutely definite opinion on this subject. I regard it how-
ever as certain that the Belgian Government holds that it can
rely on both sources of the Court’s jurisdiction.

As for the Bulgarian Government, in its Memorial it dis-
puted the jurisdiction of the Court under either the Declar-
ations or the Treaty; and at the oral proceedings its Agent
positively maintained, contrary to certain observations of Coun-
sel for the Belgian Government, that the coming into force of
the Treaty had not suspended the operation of the Declar-

ations. It may therefore be said that both the Parties consider °

that the Declarations and the Treaty are alike applicable in
this case.

It appears to me certain however that this attitude on the
part of the Parties can neither dispense the Court from itself
examining and answering the purely legal question of the rela-
tion between the two sources of its jurisdiction nor in any way
restrict its freedom in this respect.

The position would perhaps be different if the agreement
between the Parties had been in regard to the question. whether
the Court has jurisdiction or not. But here the situation is
quite otherwise: the Belgian Government maintains and the
Bulgarian Government denies that the Court has jurisdiction.
The agreement, if we can call it an agreement, only relates to
the sources of law to be applied. Such an agreement, which
clearly results from the way in which each Party views the
interests of its own defence, is of no importance for the Court.

3.—If we compare the text of the Declarations, which, |

together with Article 36 of the Statute, determine the content
of the Agreement concluded between the two Governments,
with the articles of the Treaty reproduced above, it is easy to
see that these constitute two conventions between the Belgian
Government and the Bulgarian Government which lay down
different rules for the same thing, namely recourse to the Court.

Confining myself to the points of most importance in this
case, I would make the following observations.

Under a clause of the Belgian Declaration which, by virtue
of the condition of reciprocity, is binding as between the Par-
ties, the Declarations except from the compulsory jurisdiction
of the Court disputes which, though falling under one or more
of the categories set out in Article 36 of the Statute and
arising subsequent to the ratification of the Declaration, have

29
A./B..77 (ELECTRICITY COMPANY).—OP. ANZILOTTI go

not arisen ‘with regard to: situations or facts subsequent to
this ratification”. The Treaty does not make this reservation :
all disputes of this kind which may arise after ratification,
definitely fall within the Court’s jurisdiction, as defined in
Article 4, even if they have not arisen “with regard. to situa-
tions or facts subsequent to this ratification”.

‘On the other hand, the Treaty makes recourse to the Court
subject to the conditions laid down in Articles ï and 3, namely:
in all cases there must have been preliminary diplomatic nego-
tiations which have proved unsuccessful and, in certain cases,
there must exist a decision with final effect rendered by the
competent judicial or administrative authorities. The Declar-
ations do not make these conditions ; the interested Party can-
not therefore rely upon them to prevent the submission of the
case to the Court. I leave aside the question whether, and
within what limits, any analogous rules of general international
law might be invoked against recourse to the Court under the
Declarations. It is clear in any case that that is something
quite different from the application of Articles 1 and 3 of the
Treaty.

It follows that there are or may be cases where récourse to
the Court is permitted by the Treaty but not by the Declar-
ations, and cases where recourse to the Court is possible under .
the Declarations but not under the Treaty.

It is clear that, in the same legal system, there cannot at,
the same time exist two rules relating to the same facts and

 

attaching to these facts contradictory consequences. It is for
instance impossible that the relations between two States should
be governed at one and the same time by a rule to the effect
that, if certain conditions are fulfilled, the Court has juris-
diction and by another rule laying down that; if the same
conditions are fulfilled, the Court has no jurisdiction—by a rule
to the effect that in certain circumstances the State concerned
may have recourse to the Court and by another to the effect
that in the same circumstances.the State has no right to do
so, etc., etc. In cases of this kind, either the contradiction is
only apparent and the two rules are really coordinated so that
each has its own sphere of application and does not encroach
on the sphere of application of the other, or else one prevails
over the other, i.e., is applicable to the exclusion of the other.
I know of no clearer, more certain, or more universally accepted
principle than this.

To decide whether a contradiction between two rules is only
apparent and how they should be co-related to one another,
or to determine which of two contradictory rules applies to the
exclusion of the other, is among the most important and most

30
A./B. 77 (ELECTRICITY COMPANY).—OP. ANZILOTTI 9I

difficult tasks in the interpretation of legal texts. It is precisely
this task which confronts the Court in the present case.

4.—The Treaty being of later date than the Declarations, it
is in the text of the former that we must seek the intention
of the Parties in regard to rules previously in force.

In this connection Article 4 of the Treaty seems to me of
decisive importance.

This Article, having in its first paragraph formulated the
general rule that all disputes with regard to which the Parties
are in conflict as to their respective rights shall be submitted
for decision to the Permanent Court of Internationa] Justice,
lays down in paragraph 2: “It is understood that the disputes
referred to above include in particular those mentioned in
Article 36 of the Statute of the Permanent Court of Inter-
national Justice.”’

It follows, in the first place, that all disputes, without excep-
tion, which may be submitted to the Court under the Declar-
ations, may henceforward be submitted to it under the Treaty.
Whilst the clause in the first paragraph: “disputes with
regard to which the Parties are in conflict as to their respec-
tive rights”, may possibly extend beyond the classes of disputes
in Article 36 of the Statute, it is altogether out of the question
that any dispute falling within the classes of Article 36 of the
Statute, shall not be included. in Article 4 of the Treaty. It
also follows that the disputes mentioned in Article 36 of the
Statute and therefore forming the subject-matter of the Declar-
ations, are henceforth disputes “included” in Article 4 of the
Treaty: “.... the disputes referred to above include in partic-
ular those....”. This amounts to saying that they are disputes
to which Article 4 is applicable as well as the other articles of
the Treaty which apply to the disputes referred to in Article 4.

Accordingly, the Treaty covers all disputes contemplated in
the Declarations and subjects them to its specific rules.

This interpretation, which appears to follow naturally from
the text of Article 4, seems to me to be in perfect accord with
the intention of the Parties when they concluded their Treaty
of conciliation, arbitration and judicial settlement. Both States
proposed to adopt a number of pacific methods of “settling all
international disputes” ; thus, the system was to be complete
and one in which every class of dispute was to receive the
treatment best suited to it. Since the disputes mentioned in
Article 36 of the Court’s Statute are an important part of the
disputes contemplated by the Treaty, nothing was more natural
than to extend to those disputes the system of rules and

31
A./B. 77 (ELECTRICITY COMPANY).—OP. ANZILOTTI : 92

safeguards which the contracting Parties thought necessary or
expedient for the. attainment of their purpose.

If, for example, they thought that the judicial settlement of
a dispute might. usefully be preceded by diplomatic negotia-
tions, why should they not have extended this rule to the
disputes mentioned in Article 36 ?: If it seemed just or oppor-
tune in certain cases to give the interested Party a right to
object to the method of settlement laid down in the Treaty
being employed nntil a decision with final effect had been
pronounced by the competent judicial or administrative author-
ity, it was only natural to apply that tule also to the disputes
mentioned in Article 36, whenever those disputes present the
features in view of which the rule was adopted. .

On the other hand, it was necessary to ensure that any limita-
tion or reservation which the contracting Parties, or one of
them, might have attached to their acceptance of the Court’s
compulsory jurisdiction under Article 36 of the Statute, should
not take effect during the current period of the Treaty. For,
by excluding from the jurisdiction of the Court certain of the
disputes mentioned in Article 36 or by subordinating that juris-
diction to other conditions than those contemplated in the
Treaty, the said limitations or reservations would have created
a class of disputes not compulsorily subject to pacific settle-
ment, whereas the purpose of the Treaty, as appears ipsis verbis
in Article I, was to ensure the settlement of all disputes that
might arise between the two States.

It appears evident, therefore, that the rule approved in
Article 4, paragraph 2, of the Treaty, as I understand it, namely,
as comprising within this Article, and thus making subject to
the Treaty, the disputes mentioned in Article 36 of the Statute
of the Court, is only a logical consequence of the purpose and
plan of this Treaty.

5.—Since the Treaty covers all disputes referred to in the
Declarations, the question. arises whether the latter must not
be held to have been abrogated by the Treaty.

There was no express abrogation. But it is generally agreed
that, beside express abrogation, there is also tacit abrogation
resulting from the fact that the new provisions are _incom-
atible with thé previous provisions, or that the whole matter
which formed the subject of these latter is henceforward governed
“by the new provisions.

I consider that it would be difficult to resist the. argument
in favour of tacit abrogation, were it not for the following
circumstance.

The Declarations and the Treaty have not the same period
of validity, nor an indefinite period. As has already been seen,

32
A./B. 77 (ELECTRICITY COMPANY).—OP. ANZILOTTI 93

the periods of duration of the Declarations and of the Treaty
were such that the life of the Declarations continued beyond

that of the Treaty" It followsthat™ the coming into force Of
“the Treaty did not entirely do away with the raison d’être _..

of the Declarations: this raison d’être ceased for so long as
“the Treaty should be in force; but it revived as soon as the
Treaty should terminate. On the other hand, a treaty whose
purpose was to extend and strengthen the peaceful settlement
of disputes between the two States cannot be déemed to have
intended to set aside, save in so far as was strictly necessary,
an agreement which, in a more limited way, pursued the same
. object. While it is true that once the Treaty had come into
force, it left no room for the application of the Declarations,
it is also true that it had no need to suppress them.

In these circumstances, it is not the abrogation of the Declar-
ations, but its temporary suspension which we must consider
to bé the effect of the coming into force of the Treaty. It
follows that the expiration of the Treaty eliminated the obstacle
standing in the way of the application of the Declarations.
The latter, never having ceased to be in force, again became
applicable at the same moment as the Treaty terminated,
namely March 4th, 1938.

The conclusion is that, at the moment when the Belgian
Government’s Application was submitted (Jan. 26th, 1938), only
the Treaty was applicable. Consequently, the soundness of the
objection to the jurisdiction raised by the Bulgarian Govern-
ment must be appreciated on the basis of the Treaty alone.

6.—Before proceeding to this examination, it may be well to
make clear what are the claims of the Belgian Government
against which the objection is directed.

The latter Government formulated its claims in the Appli-
cation under two heads, A and B. The purpose of the claim
under A-is to obtain from the Court a judgment declaring that,
owing to certain acts, Bulgaria has failed in its international
obligations towards Belgium; that under B concerns repara-
tions in respect of these alleged failures. This latter claim
which, in the Memorial, is divided into two—letter B relating
to vestitutio in pristinum and letter C to reparation of damage
sustained—is without importance at the present stage of pro-
ceedings.

The alleged failure by Bulgaria to observe its international
obligations is indicated under. three numbers in claim A: (1)
concerns the bringing into effect by the State Mines Adminis-
tration on November 24th, 1934, of a special artificial tariff
for coal supplied to electric power stations; (2) concerns the
judgments rendered by the Regional Tribunal and by the Sofia

33 .
A./B. 77 (ELECTRICITY COMPANY).—OP. ANZILOTTI . 94

Court of Appeal on October 24th, 1936, and March 27th, 1937,
respectively; (3) concerns the promulgation of the law of
February 3rd, 1936, of which Article 30 (c) establishes a spe-
cial tax on the distribution of electric current purchased from
undertakings not subject to the tax. :

It must however be pointed out that complaint. is made
against the tariff of November 24th, 1934, only because its
object is alleged to have been to enable the Municipality of
Sofia wrongly to apply the awards of the Mixed Arbitral Tri-
bunal of 1923 and 1925. As complaint is. also made against
the judgments of the Regional Tribunal and of the Sofia Court
of Appeal on the ground that they deprived the Company of
the benefit of these awards of .the Mixed Arbitral Tribunal, it
seems evident that there is here one single alleged breach of
Bulgaria’s international obligations, consisting at one time of
acts of the administrative authorities (1), and at another time
of acts of the judicial authorities (2). While making every
reservation as to what were the international obligations thus
violated by the Bulgarian administrative and judicial author- -
ities, it is therefore possible to regard Nos. 1 and 2 of con-
clusion A, so far as the Court’s jurisdiction is concerned, as
one single claim.

On the other hand (3) which relates to an alleged discrimin-
ation in the imposition of taxes does not concern the awards
of the Mixed Arbitral Tribunal or the obligations resulting there-
from for the Bulgarian Government. It must therefore be dealt
with separately even in connection with the Court’s jurisdiction.

Thus there are two claims, the first being Nos. 1 and 2 and
the second No. 3 of conclusion A. This seems to be in accord-
ance with the statements of the Applicant.

Against the possibility of the -Court’s giving judgment on
these claims, the Bulgarian Government, if I am not mistaken,
puts forward three arguments based on the Treaty: the Bel-
gian Government’s claims, or at any rate the first of these, are
said not to fall within the category of disputes which, under
Article 4, are to be submitted to the Court; the condition
laid down by Article 3 is not fulfilled. as regards either the
first or the second claim ; finally, as regards the second claim,
the condition required by Article I is lacking.

7,—It is not easy to say exactly what is the objection which
the Bulgarian Government claims to draw from the matter of
the dispute before the Court. It would appear, however, that
it may be summed up as follows: the right which the Belgian
Government denies to the Bulgarian Government is, in reality,
the right of Bulgarian courts to. try disputes between a Belgian

34
A./B. 77 {ELECTRICITY COMPANY).—OP. ANZILOTTI 95

company that is a concessionaire of public undertakings in
Bulgaria, and a Bulgarian Municipality; now this right is
inherent in the sovereignty of the State and falls within Bul-
garia’s exclusive jurisdiction, and the Belgian Government can-
not invoke the Treaty of 1931 in order to come before the Court.

If that really is the Bulgarian Government’s objection, it
seems to me certain that it is not a preliminary objection
against the Court’s jurisdiction, but a defence on the merits.
A preliminary objection is an objection of which the purpose
and the effect are to prevent the continuance of proceedings
before the Court, without prejudging the question whether the
right claimed by the Applicant exists or not. Now it is clear
that if the Court gave a decision on the Bulgarian objection,
it would in reality be admitting or denying the right claimed
by Bulgaria, without having heard the merits.

This objection cannot therefore be upheld, for it is not of
the nature of a preliminary objection. It is hardly necessary
to add that the Bulgarian Government is -quite free to put
forward its argument during proceedings on the merits.

8.—The Bulgarian Government’s second complaint is based
upon Article 3 of the Treaty, which says: “In the case of a
dispute the occasion of which, according to the municipal law
of one of the High Contracting Parties, falls within the com-
petence of its judicial or administrative authorities, the Party —
in question may object to the matter in dispute being sub-
mitted for settlement by the different methods laid down in
the present Treaty until a decision with final effect has been
pronounced within a reasonable time by the competent author-
ity.” It has already been said that this complaint is directed
against both the first and the second of the Belgian Govern-
ment’s claims. It should, however, be examined separately in
respect of each.

: A. It is agreed between the Parties that, at the time when
the Application was submitted, the Tribunal of first instance
and the Sofia Court of Appeal had already adjudicated upon
the claims of the Sofia Municipality and the Belgian Company,
but that the Court of Cassation with which the Company had
lodged an appeal on June 23rd, 3937, did not deliver its judg-
ment until March 16th, 1938—that is, after the filing of the
Application. The Belgian Government does not deny that the
judgment was pronounced within a reasonable time.

The Parties agree that the dispute between the Municipality
of Sofia and the Belgian Company, which forms the subject
of the present dispute between Belgium and Bulgaria, falls
within the competence of the Bulgarian authorities.

The Belgian Government does not claim that the Bulgarian
Government did not comply with Article 3 of the Treaty in

5 | 35
A./B. 77 (ELECTRICITY COMPANY).—OP. ANZILOTTI 96

objecting to the dispute being submitted to the Court. It
alleges, however, either that the condition laid down in Article 3
was already fulfilled on January 26th, 1938; or that, following
denunciation of the Treaty by Bulgaria, Belgium was not obliged
to await its fulfilment ; or, finally, that, since the effect of the
condition is purely suspensory, it cannot be invoked now that
the Court of Cassation has given a decision with final effect.
In my opinion none of these arguments holds.

(a) The contention that the condition required by Article 3
of the Treaty was already fulfilled on January 26th, 1938,
was upheld, if I remember rightly, from two points of view.
Firstly, it was argued that the matter needed only to have
been submitted to the highest national court; it was not
necessary that that court should have delivered judgment.
Secondly, and with greater force, it was urged that, since the
appeal to the Court of Cassation was a remedy of an excep-
tional nature, it could not prevent the judgment of the Court
of Appeal being regarded as the decision with final effect
within the meaning of Article 3 of the Treaty.

As regards the first point, irrespective of whether there may
be cases in which the rule of international law commonly
known as the “local redress rule” is complied with by the
mere submission of a case to the highest jurisdiction in the
land, I do not see how this plea could be accepted in the
face of a treaty text which requires a “‘decision with final
effect”. Either the judgment given by the Court of Appeal
is such a decision, or the existence of such decision must be
awaited. The mere fact of having applied to the supreme
jurisdiction does not here carry any weight.

Indeed, the representatives of the Belgian Government relied
mainly upon the alleged finality of judgments given by the
Court of Appeal.

The question depends, firstly, upon the meaning that is to
be attached to the words ‘‘decision with final effect’’ in Article 3
of the Treaty and, secondly, upon the force and effects of
judgments given by the Court of Appeal under the municipal
law of the country in which those judgments are given. The
first matter is a question of treaty interpretation and thus of
international law ; the second a question of Bulgarian law.

In order to determine the meaning of the words “decision
with final effect”, we have to ascertain what the Parties had
in view when they laid down the stipulations of Article 3 of
the Treaty. In my opinion they wanted to enable the inter-
ested State to prevent an international dispute from arising
as long as there was a means of removing its cause through
a decision by the national authorities. It follows that no
“decision with final effect”, as required by Article 3, has been

36
A./B. 77 (ELECTRICITY COMPANY).—OP. ANZILOTTI 97

given until the adopted decision can no longer be altered, at
any rate so far as concerns the matters capable of leading to
an international dispute. A decision which can be amended,
cancelled, or replaced by another is not the decision contem-
plated by the Parties, whatever colour may be given to it by
the municipal law of the country in which it was issued.

It is agreed that, under Bulgarian law as under the law of
several other countries, for as long as there is the possibility
‘of an appeal to the Court of Cassation or as long as such
appeal is pending, a judgment by an appeal court is one that
can be cancelled and replaced by another judgment which, in
fact as well as in law, may be absolutely different. Should the
Court of Cassation quash the judgment appealed against, the
whole case reverts absolutely to the condition in which it stood
immediately after the judgment by the lower court; a new
case on appeal is heard, involving a re-examination of the facts
and of the law, ending in a judgment that may be altogether
different from the previous one.

In view of these circumstances, I really do not see what
importance can be ascribed, either to the exceptional character
given by Bulgarian and other law to the appeal to a court of
cassation, for reasons and from considerations which have
nothing to do with the question before us ; or to the fact that,
for similar considerations, the sentence by the Court of Appeal
is described as final or given by the last instance; or again, to
the fact that the Court of Cassation pronounces only upon
questions of law, etc., etc. The one important point is that
the judgment by the Court of Appeal, from which appeal is
lodged with the Court of Cassation, is a judgment which may
‘be cancelled and replaced by another quite different judgment ;
that is exactly the contrary of what the Parties desired when
they required a ‘‘decision with final effect’.

(2) The second argument, namely, that the denunciation of
the Treaty by the Bulgarian Government released the Belgian
Government from the duty of awaiting the result of the recourse
to cassation, is based mainly upon the consideration that, since
the Treaty was about to expire, it became impossible to submit
the Application.

This argument seems to me no better founded than the first
argument. If the Bulgarian Government had the right to
denounce the Treaty, it was perfectly natural that the Belgian
Government should be rendered incapable of benefiting by it.
It is impossible to describe as force majeure what was really
only a consequence of the exercise by the Bulgarian Govern-
ment of its right of denunciation.

True, the representatives of the Belgian Government alluded
cautiously to an abuse of right said to have been committed

37
A./B. 77 (ELECTRICITY COMPANY).—OP, ANZILOTTI 98

by the Bulgarian Government when it denounced the Treaty
in order to remove from the jurisdiction of this Court the case
which the Belgian Government was proposing to submit.

The theory of abuse of right is an extremely delicate one,
and I should hesitate long before applying it to such a question
as the compulsory jurisdiction of the Court. The old rule, a
rule in such complete harmony with the spirit of international
law, Qui iure suo utitur neminem ledit, would seem peculiarly
applicable. The Bulgarian Government was entitled to denounce |
the Treaty and was sole judge of the expediency or necessity
of doing so.

The situation might be somewhat different if the Bulgarian
Government, being free to denounce the Treaty at any time,
had chosen the particular moment at which it had been informed
of the Belgian Government’s intention to apply to the Court.
But that is not the case. At the time when it learnt of the
Belgian Government’s decision, the Bulgarian Government had
only a few days in which to denounce the Treaty under
Article 37, Nos. 2 and 3, if it did not wish to be bound for a
further period of five years.

Finally, the Treaty once expired, the Belgian Government
was still able to apply to the Court under the Declarations.
And the Belgian Government, by basing its application not
only on the Treaty but also on the Declarations, showed its
belief that those Declarations empower the Court to adjudicate
on the present question. There was therefore no periculum in
mora.

(c) There remains only the argument that the local redress
rule, being of a suspensory character, can no longer be invoked
now that the Court of Cassation has delivered its judgment.

I do not deny that the so-called local redress rule, when
invoked by one of the parties to a case, may on occasions
simply serve to suspend proceedings ; this will probably be the
case if the rule is invoked as an objection to the merits.

But in this case, the Court is not confronted with a rule of
common international law; it is dealing with a specific and
formal provision, Article 3 of the Treaty, which it is required
to apply. And this Article grants to the interested Party the
right to “object to the matter in dispute being submitted” to
the Court. It is therefore absolutely certain that we are
concerned with a condition governing application to the Court
and that the condition has to be fulfilled at the time when the
Court is applied to.

The objection by the Bulgarian Government is therefore
well-founded in respect of the first claim of the Application.

38
A./B. 77 {ELECTRICITY COMPANY).—OP. ANZILOTTI 99

B. On the other hand, the objection appears to me to be

ie founded in respect of the second claim in the Application,

, the promulgation of the law of February 3rd, 1936, impos-

ing’ a special tax on the distribution of electric power pur-
chased from concerns not subject to the tax.

In reply to the Belgian Government’s objection that there
is no remedy against the acts of the legislative authority, the
representatives of the Bulgarian Government merely declared
that there is such remedy against the application of the law.

Making every reservation as to whether the mere promui-
gation of a law like the Bulgarian law of February 3rd, 1936,
can constitute a breach of international obligations as claimed
by Belgium, there is no denying that the Application refers
to the promulgation of the law, and to its promulgation only.
It is certain, however, that Bulgarian law, like the laws of
nearly all, if not all, countries, knows of no remedy against
promulgations of a law. Article 3 of the Treaty | does not there-
fore apply.

9.—The third complaint of the Bulgarian Government is
based on Article x of the Treaty, according to which only dis-
putes ‘‘which it has not been possible to settle by diplomatic
means” shall be submitted for settlement by the different methods
laid down in the Treaty.

The Bulgarian Government admits that, in regard to the
_ points forming the subject of the Application’s first claim
(submission A (x) and (2)), there were diplomatic negotiations
and that they led to no result; this complaint therefore does
not concern the said claim.

With regard to the second claim (submission A (3)), the Bul-
garian Government declared in its Memorial that the claim
relating to the text established by the law of 1936 was an
entirely fresh one and that no attempt had ever been made
to settle it by the diplomatic means referred to in Article 1
of the Treaty.

The Belgian Government’s Supplementary Memorial appears
to admit that there were no diplomatic negotiations on this
point. It merely replies that, according to the Court’s juris-
prudence, the Belgian Government needed only to determine,
after the failure of its representations made in regard to the
decisions given by the Bulgarian courts, that it was useless to
enter into special negotiations regarding the complaint based on
the fiscal law of 1936, a complaint notified to it by the Company
“subsequently”’.

At this point, therefore, it could be taken as established that
the Belgian Government’s second claim had not formed the
subject of diplomatic negotiations.

During the oral proceedings the Belgian Government’s Agent
reverted to this point and said that, in the course of the many

39
A./B. 77 (ELECTRICITY COMPANY).—OP. ANZILOTTI 100

diplomatic representations made by his Government, these
secondary grounds of complaint had also been mentioned, and
he offered to produce evidence of this fact if the Court thought
it desirable. | |

In view of the summary character of the procedure men-
tioned in Article 62 of the Rules and the formal provisions
contained in Nos. 2 and 3 of that Article with regard to evi-
dence, I doubt very much indeed whether the Court could have
accepted the offer made in the circumstances referred to above
by the Agent for the Belgian Government. In any event I can
only state that the evidence was not furnished and that the
Belgian Government’s claim does not fulfil] the condition required
by Article r of the Treaty.

10.—My opinion may be summarized as follows.

The entry into force of the Belgo-Bulgarian Treaty of June 23rd,
1931, suspended for the whole term of the Treaty, namely, from
February 4th, 1933, until February 4th, 1938, the applicability
of the Agreement resulting from the Belgian and Bulgarian
Declarations accepting the Court’s compulsory jurisdiction in
accordance with Article 36 of its Statute.

At the time when the Belgian Government filed its Applic-
ation, the Treaty was still in force. It follows that the Applic-
ation was required to fulfil the conditions laid down in the
Treaty and that it is on that basis that we have to appraise
the justice of the preliminary objection to jurisdiction lodged
by the Bulgarian Government.

In as much as that Government pleads that the first claim
of the Belgian Government (submission A (1) and (2)) does
not fulfil the condition laid down in Article 3 and that the
second claim (submission A (3)) does not fulfil the condition .
laid down in Article r of the Treaty, the objection is well-
founded. The Court should have accepted it and disclaimed
jurisdiction.

I need scarcely add that the Belgian Government could have
submitted a fresh application based this time upon the Belgian
and Bulgarian Declarations accepting the Court’s compul-
sory juridiction, Declarations that became again applicable in
relations between the two States from February . 4th, 1938,
onwards.

(Signed) D. ANZILOTTI. :

40
